 

--------------------------------------------------------------------------------

Exhibit 10.1
 
 EXECUTION COPY
 
FIRST AMENDMENT TO
FIRST LIEN CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO FIRST LIEN CREDIT AGREEMENT (this “Amendment”), dated as
of August 26, 2013, is entered into by and among: FULL HOUSE RESORTS, INC., a
Delaware corporation (the “Borrower”); each of the undersigned financial
institutions (collectively, the “Lenders”); and CAPITAL ONE, NATIONAL
ASSOCIATION (“Capital One”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), as L/C Issuer and as Swing Line Lender
(as such terms are defined below).
 
RECITALS
 
A.           The Borrower, Administrative Agent and Lenders have executed a
First Lien Credit Agreement, dated as of June 29, 2012 (the “Credit Agreement”)
providing for a Revolving Loan in the maximum aggregate principal amount of
$5,000,000, a Term Loan in the original principal amount of $50,000,000, and a
Swing Line Loan in the maximum principal amount of $1,000,000.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
defined in the Credit Agreement.
 
B.           The Credit Agreement also provides the Borrower with the option to
increase the principal amount of the Total Term Loan Commitment in an amount not
in excess $10,000,000, subject to the conditions and on the terms provided in
the Credit Agreement, for the purpose of financing, in part, the construction of
a hotel adjacent to the Silver Slipper Casino.  The Borrower wishes to exercise
this option and the Lenders agree to fund the increased principal amount through
a separate Term Loan (Hotel).
 
C.           The Borrower has also requested that (i) the Maturity Date be
extended to June 29, 2016, (ii) the Applicable Margin be reduced, and (iii) the
financial covenants be modified; the Administrative Agent and Lenders are
willing to accept such requests on the terms and conditions set forth below.
 
I.           AMENDMENTS TO CREDIT AGREEMENT
 
NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
 
1.             Section 1.01 (Definitions) of the Credit Agreement is hereby
amended to add or modify the following definitions:
 
“Credit Documents” “Credit Documents” shall mean and include this Agreement, the
Notes, the Guaranty, the Security Documents, the Disbursement Agreement, the
Intercreditor Agreement, each Letter of Credit Application, each Notice of
Borrowing, each Notice of Interest Period Selection, each Notice of Conversion,
all Lender Rate Contracts, the Collateral Certificate, the Fee Letter, all other
documents, instruments and agreements delivered to the Administrative Agent, the
Collateral Trustee, or any Lender pursuant to Sections 3.01 or 3.02 and all
other documents, instruments and agreements delivered by any Loan Party to the
Administrative Agent, the Collateral Trustee or any Lender in connection with
this Agreement or any other Credit Document on or after the date of this
Agreement, including, without limitation, any amendments, consents or waivers,
as the same may be amended, restated, supplemented or modified from time to
time.
 


 



 

 

 
“Disbursement Account” shall have the meaning defined in the Disbursement
Agreement.
 
“Disbursement Agreement”  shall mean the Construction Monitoring and
Disbursement Agreement between Borrower and the Administrative Agent, for the
ratable benefit of the Lenders, dated as of August 26, 2013 relating to the
disbursement of the proceeds of the Term Loan (Hotel).
 
“Fixed Charge Coverage Ratio” shall mean, as at any date of determination, with
respect to the Borrower Parties for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such date, (a) Adjusted
EBITDA, plus (i) Rent Expense, minus (ii) the aggregate amount of non-financed
Capital Expenditures (excluding non-financed Capital Expenditures not to exceed
$7,500,000 incurred to construct a hotel adjacent to the Silver Slipper Casino)
made during such period, minus (iii) the aggregate amount of Distributions made
during such period, minus (iv) cash taxes required to be paid during such period
divided by (b) Fixed Charges for such period.
 
“Maturity Date” shall mean the fourth anniversary of the Closing Date (June 29,
2016).
 
“Pricing Grid” shall mean,
 
Tier
First Lien Leverage Ratio
Applicable Margin
for LIBOR Loans
Applicable Margin
for Base Rate Loans
 
I
Greater than 1.00: 1.00
3.75%
2.75%
II
Equal to or less than 1.00 : 1.00
3.00%
2.00%

 
“Term Loan” shall mean each loan made by a Term Lender pursuant to Section
2.01(a) and Section 2.01(h).
 
“Term Loan Commitment” shall mean, with respect to each Lender, the Dollar
amount set forth under the caption “Term Loan Commitment and “Term Loan (Hotel)
Commitment” opposite such Lender’s name on Part a of Schedule I, or, if changed,
such Dollar amount as may be set forth for such Lender in the Register.
 
“Term Loan (Hotel)” shall mean each loan made by a Term Lender pursuant to
Section 2.01(h).
 
“Term Loan (Hotel) Commitment” shall mean, with respect to each Lender, the
Dollar amount set forth under the caption “Term Loan (Hotel) Commitment”
opposite such Lender’s name on Part A of Schedule I, or if changed, such Dollar
as may be set forth for such Lender in the Register.
 
“Total Term Loan Commitment” shall mean, at any time, Fifty-Six Million, Two
Hundred Fifty Thousand Dollars ($56,250,000) or, when such amount is reduced
pursuant to Section 2.04(b), the amount to which so reduced and in effect at
such time.
 


 

- 2 -

 

 

 
“Unused Term Loan (Hotel) Commitment” shall mean, at any time, remainder of the
(a) the Total Term Loan (Hotel) Commitment at such time minus (b) the aggregate
outstanding principal amount on the Term Loan (Hotel) at such time.
 
2.             Section 1.05 (Time) of the Credit Agreement is hereby amended to
read as follows:
 
1.05    Time.  All references in this Agreement and each of the other Credit
Documents to a time of day shall mean New York, New York time, unless otherwise
indicated.
 
3.             Section 2.01(c) (Loan Facilities; Notice of Loan Borrowing) of
the Credit Agreement is hereby amended to read as follows:
 
(c)           Notice of Loan Borrowing.  The Borrower shall request each
Revolving Loan Borrowing and Term Loan Borrowing by delivering to the
Administrative Agent an irrevocable written notice substantially in the form of
Exhibit A (a “Notice of Loan Borrowing”), duly executed by a Responsible Officer
of the Borrower and appropriately completed which specifies, among other things:
 
(i)             Whether the applicable Borrowing is a Revolving Loan Borrowing
or Term Loan Borrowing;
 
(ii)            In the case of a Revolving Loan Borrowing, the principal amount
of the requested Revolving Loan Borrowing, which shall be in the amount of
$500,000 or an integral multiple of $100,000 in excess thereof, provided that if
such Revolving Loan Borrowing is of the remaining unfunded Total Revolving Loan
Commitment, it shall not be subject to any limitation under this clause (ii);
 
(iii)           Whether the requested Revolving Loan Borrowing is to consist of
Base Rate Loans or LIBOR Loans;
 
(iv)           If the requested Revolving Loan Borrowing is to consist of LIBOR
Loans, the initial Interest Period(s) selected by the Borrower for such LIBOR
Loans in accordance with Section 2.01(f); and
 
(v)           The date of the requested Revolving Loan Borrowing, which shall be
a Business Day.
 


 

- 3 -

 

 

 
The Borrower shall give (x) each Notice of Loan Borrowing for Revolving Loans to
the Administrative Agent not later than 11:00 a.m. at least three (3) Business
Days before the date of the requested Revolving Loan Borrowing in the case of a
Revolving Loan Borrowing consisting of LIBOR Loans, and not later than 11:00
a.m. at least one (1) Business Day before the date of the requested Revolving
Loan Borrowing in the case of a Revolving Loan Borrowing consisting of Base Rate
Loans, and (y) the Notice of Loan Borrowing for the Term Loan Borrowing (other
than with respect to the Term Loan (Hotel), to the Administrative Agent no later
than 11:00 a.m. at least one (1) Business Day before the date of the requested
Term Loan Borrowing and (z) the Notice of Loan Borrowing for the Term Loan
(Hotel) Borrowing to the Administrative Agent no later than 11:00 a.m. at least
ten (10) Business Days before the date of the requested Term Loan
Borrowing.  Any Notice of Loan Borrowing received by the Administrative Agent
after 11:00 a.m. on any Business Day shall be deemed received by the
Administrative Agent on the next Business Day.  Each Notice of Loan Borrowing
shall be delivered by first-class mail, facsimile or email containing a PDF of
such signed and completed Notice of Loan Borrowing to the Administrative Agent
at the office or to the facsimile number or email address specified in Section
8.01; provided, however, that the Borrower shall promptly deliver to the
Administrative Agent the original of any Notice of Loan Borrowing initially
delivered by facsimile or email.  The Administrative Agent shall promptly notify
(x) each Revolving Lender of the contents of each Notice of Loan Borrowing for
Revolving Loans and of the amount and Type of (and, if applicable, the Interest
Period for) the Revolving Loan to be made by such Revolving Lender as part of
the requested Revolving Loan Borrowing and (y) each Term Lender of the contents
of the Notice of Loan Borrowing for the Term Loan Borrowing on the Initial
Funding Date and of the amount of the Term Loan to be made by such Term Lender
as part of the requested Term Loan Borrowing and (z) each Term Lender of the
contents of each Notice of Loan Borrowing for Term Loans (Hotel) and of the
amount and Type of (and, if applicable, the Interest Period for) the Term Loan
(Hotel) to be made by such Term Lender as part of the requested Term Loan
(Hotel) Borrowing.
 
The Lenders will, not later than 1:00 p.m. on the borrowing date specified in
such Notice of Loan Borrowing (or not later than 1:00 p.m. on the borrowing date
approved by the Administrative Agent in the case of Borrowings under the Term
Loan (Hotel)), make the amount of the Loan Borrowing available to the Borrower
at the office of the Administrative Agent in New Orleans, Louisiana, by
crediting the account of the Borrower with the Administrative Agent in
immediately available funds (or crediting the Disbursement Account in the case
of Borrowings under the Term Loan (Hotel)).
 
4.             Section 2.01(g)(iii) (Loan Facilities, Scheduled Payments;
Schedule Principal Payments – Term Loans) of the Credit Agreement is hereby
amended to read as follows:
 
(iii)           Scheduled Principal Payments – Term Loans.  On each Term Loan
Installment Date, the Borrower shall repay (A) the principal amount of the Term
Loans made pursuant to Section 2.01(a) in equal quarterly installments of
$1,250,000 in the aggregate plus, (B) from and after January 1, 2015, equal
quarterly installments of two and one-half percent (2.5%) of the total principal
outstanding on the Term Loan (Hotel) on December 31, 2014; provided, that the
Borrower shall pay all outstanding principal on the Term Loans, together with
all accrued and unpaid interest thereon, on the Maturity Date.
 
The Borrower shall also make the mandatory prepayments required by Section
2.06(c), which shall be applied to the Loans in the manner set forth in Section
2.06(d).
 
5.             Section 2.01(h) (Loan Facilities, Term Loan (Hotel)) of the
Credit Agreement is hereby amended to read as follows:
 
(h)            Term Loan (Hotel).  (i)  On the terms and subject to the
conditions of this Agreement, each Term Lender severally agrees to advance to
the Borrower a loan in Dollars under this Section 2.01(h); provided, however,
that (A) the principal amount of the Term Loan (Hotel) made by such Term Lender
shall not exceed such Term Lender’s Term Loan (Hotel) Commitment and (B) the
aggregate principal amount of all Term Loans (Hotel) made by all Term Lenders
shall not exceed the Total Term Loan (Hotel) Commitment.  Advances on the Term
Loans shall be made on a pro rata basis by the Term Lenders in accordance with
their respective Term Proportionate Shares, with the Term Loan Borrowing to be
comprised of a Term Loan by each Term Lender equal to such Term Lender’s Term
Proportionate Share of such Term Loan Borrowing.
 


 

- 4 -

 

 

 
(ii)           The proceeds of the Term Loan (Hotel) shall be used solely to
fund the development and opening of a hotel adjacent to the Silver Slipper
Casino, and the proceeds of the Term Loan (Hotel) shall be advanced by each Term
Lender to the Administrative Agent and disbursed by the Administrative Agent to
the Borrower pursuant to the Disbursement Agreement in monthly progress payments
as work on the hotel proceeds.
 
(iii)           No advances on the Term Loan (Hotel) shall be made after
December 31, 2014.
 
6.             Section 2.04(b) (Amount Limitations, Commitment Reductions, Etc.;
Mandatory Reductions of Commitments) and Section 2.04(c) (Amount Limitations
Commitment Reductions, Etc.; Effect of Revolving Loan Commitment Adjustments) of
the Credit Agreement are hereby amended to read as follows:
 
(b)           Mandatory Reduction of Commitments.
 
(i)             The Total Revolving Loan Commitment shall be automatically and
permanently reduced to zero on the Maturity Date.
 
(ii)            The Term Loan Commitment for the Term Loan pursuant to Section
2.01(a)(i) shall be automatically and permanently reduced to zero at the close
of business on the Initial Funding Date; the Term Loan Commitment for the Term
Loan (Hotel) shall automatically and permanently reduce to zero at the close of
business on December 31, 2014.
 
(c)   Effect of Revolving Loan Commitment Adjustments.  From the Closing Date of
any reduction of the Total Revolving Loan Commitment, the Commitment Fees
payable pursuant to Section 2.05(b) shall be computed on the basis of the Total
Revolving Loan Commitment as so reduced.  Any reduction of the Total Revolving
Loan Commitment pursuant to Section 2.04(a) shall be applied ratably to reduce
each Lender’s Revolving Loan Commitment in accordance with Section 2.10(a)(i).
 
7.             Section 2.05(c) (Fees: Commitment Fees) of the Credit Agreement
is hereby amended to read as follows:
 
(c)           Commitment Fees.  The Borrower shall pay to the Administrative
Agent, for the ratable benefit of the Lenders (other than any Defaulting Lender
with respect to the period during which it is a Defaulting Lender) as provided
in Sections 2.10(a)(v) and 2.10(a)(vi), commitment fees (collectively, the
“Commitment Fees”) equal to the Commitment Fee Percentage of the sum of (i) the
daily average Unused Revolving Commitment for the period beginning on the date
of this Agreement and ending on the Maturity Date and (ii) the daily average
Unused Term Loan (Hotel) Commitment for the period beginning on the date of the
First Amendment to this Agreement and ending on December 31, 2014.  The Borrower
shall pay the Commitment Fees in arrears on the last Business Day of each March,
June, September and December (commencing on the first such Day after the Closing
Date), on the Initial Funding Date and on the Maturity Date (or if the Total
Revolving Commitment is cancelled on a date prior to the Maturity Date, on such
prior date).
 


 

- 5 -

 

 

 
8.             Section 5.02(a)(vii) (Negative Covenants; Indebtedness) of the
Credit Agreement is hereby amended to read as follows:
 
(vii)           (x) purchase money Indebtedness and Capital Lease obligations in
an aggregate principal amount not to exceed $750,000 at any one time outstanding
and (y) Capital Lease obligations in an aggregate principal amount not to exceed
$9,000,000 at any one time outstanding incurred to construct a hotel adjacent to
the Rising Star Casino.
 
9.             Section 5.03 (Financial Covenants) of the Credit Agreement is
hereby amended to read as follows:
 
5.03           Financial Covenants.  So long as any Loan or L/C Obligation
remains unpaid, or any other Obligation remains unpaid, or any portion of any
Commitment remains in force, the Borrower will comply, and will cause
compliance, with the following financial covenants (beginning with the fiscal
quarter in which the Initial Funding Date occurs, or if the Initial Funding Date
occurs during the last 30 days of said fiscal quarter, the first full quarter
after the Initial Funding Date), unless the Required Lenders shall otherwise
consent in writing:
 
(a)            Total Leverage Ratio.  The Borrower shall not permit the Total
Leverage Ratio as of the last day of any fiscal quarter to be greater than the
ratio set forth opposite the applicable period below:
 
Applicable Period
 
Maximum Total Leverage Ratio
     
Initial Funding Date through and
including December 31, 2014
 
4.00 to 1.00
     
January 1, 2015 through and
including December 31, 2015
 
3.75 to 1.00
     
January 1, 2016 and thereafter
 
3.50 to 1:00

 


 

- 6 -

 

 

 
(b)   First Lien Leverage Ratio.  The Borrower shall not permit the First Lien
Leverage Ratio as of the last day of any fiscal quarter to be greater than the
ratio set forth opposite the applicable period below:
 
Applicable
Period
 
Maximum First
Lien Leverage
Ratio
Initial Funding Date through and
including December 31, 2014
 
 
2.75 to 1.00
January 1, 2015 through and
including December 31, 2015
 
 
2.50 to 1.00
January 1, 2016 and thereafter
 
2.25 to 1:00

 
(c)   Fixed Charge Coverage Ratio.  The Borrower shall not permit the Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter to be less than
1.10 to 1.00.
 
(d)           Capital Expenditures.  The Borrower shall not permit the aggregate
amount of Capital Expenditures made by the Loan Parties in any fiscal year (i)
to exceed 5% of total revenues for the immediately preceding year or (ii) to be
less than 1.5% of the total revenues for the immediately preceding fiscal year;
provided, that the foregoing shall not include or limit (x) capital expenditures
in an aggregate amount not to exceed $17,000,000 to construct a hotel adjacent
to the Silver Slipper Casino or (y) for the avoidance of doubt, the acquisition
of Capital Assets in connection with Capital Lease obligations in an aggregate
principal amount not to exceed $9,000,000 incurred to construct a hotel adjacent
to the Rising Star Casino.
 
10.   A new Exhibit A-1 (Notice of Term Loan (Hotel) Borrowing) is hereby added
to the Credit Agreement as set forth on Exhibit A-1 to this Amendment.
 
11.   Except as specifically amended hereby, all of the remaining terms and
conditions of the Credit Agreement shall remain in full force and effect.
 
II.           MISCELLANEOUS
 
1.             Representations and Warranties.  Borrower represents to the
Administrative Agent and the Lenders as follows:
 
(a)   The representations and warranties of the Loan Parties set forth in
Article IV of the Credit Agreement and in the other Credit Documents are true
and correct in all material respects (except to the extent that such
representation and warranty is qualified by materiality, in which case such
representation and warranty must be true in all respects) as if made on such
date (except for representations and warranties expressly made as of a specified
date, which shall be true and correct in all material respects (except to the
extent that such representation and warranty is qualified by materiality, in
which case such representation and warranty must be true in all respects) as of
such date);
 
(b)   No Default has occurred and is continuing; and
 


 

- 7 -

 

 

 
(c)   No material adverse change in the business, operations, condition
(financial or otherwise), assets or liabilities (whether actual or contingent)
of the Borrower Parties taken as a whole (including the Purchased Assets as if
they were owned on December 31, 2011 and for the twelve months prior thereto),
has occurred since December 31, 2011.
 
2.             Conditions Precedent.  As conditions precedent to the execution
and delivery by the Agent and the Lenders of this Amendment, (i) the Borrower
shall have paid or caused to be paid all costs and expenses incurred by the
Agent and the Lenders through the date hereof, (ii) the Borrower shall have paid
the fees required to be paid through the date hereof, and (iii) the Agent and
the Lenders shall have received the following, all of which shall be in form and
substance satisfactory to the Agent and in sufficient counterparts:
 
(a)   Duly executed counterparts of this Amendment signed by all of the Loan
Parties.
 
(b)   Duly executed counterparts of the Disbursement Agreement signed by
Borrower and Administrative Agent.
 
(c)   Duly executed counterparts of Assignment of Agreements, Licenses, Permits
and Contracts signed by Silver Slipper Casino Venture, together with UCC-1
Financing Statement (collectively, the “Assignment”).
 
(d)   Duly executed counterparts of First Amendment to First Lien Mortgage
(Rising Star) and First Modification to First Lien Deed of Trust (Silver
Slipper), in both cases extending the maturity date of the Obligations.
 
(e)   Acknowledgment of First Lien Guarantors to this Amendment.
 
(f)   Acknowledgment of Second Lien Lenders to this Amendment, and execution of
Amendment No. 1 to Second Lien Credit Agreement to be consistent with this
Amendment.
 
(g)   Satisfaction of all conditions to closing set forth in the Disbursement
Agreement.
 
(h)   Such other documents as the Agent may have reasonably requested.
 
(i)            Payment of the fees set forth in the Fee Letter dated the date of
this Amendment between Borrower and Administrative Agent.
 
3.            Counterparts.  This Agreement may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all
purposes.  Transmission by facsimile, “pdf” or similar electronic copy of an
executed counterpart of this Credit Agreement shall be deemed to constitute due
and sufficient delivery of such counterpart.  Any party hereto may request an
original counterpart of any party delivering such electronic counterpart.
 


 

- 8 -

 

 

 
[Signatures on following pages]
 


 

- 9 -

 

 

 
IN WITNESS WHEREOF, the Borrower, the Lenders, the Administrative Agent, the L/C
Issuer and the Swing Line Lender have caused this Agreement to be executed as of
the day and year first above written.
 
BORROWER:
FULL HOUSE RESORTS, INC.,   a Delaware corporation              
By:  
/s/ Andre M. Hilliou  
Name:
Andre M. Hilliou  
Title:
  CEO

 

 

- 10 -

 

 

  
ADMINISTRATIVE AGENT,
COLLATERAL TRUSTEE, L/C
ISSUER. SWING LINE LENDER                                                    
AND LENDER: 
CAPITAL ONE, NATIONAL ASSOCIATION,              
By:   
/s/ Ross S. Wales  
Name:
Ross S. Wales  
Title:
  Sr. Vice President

 


 

- 11 -

 

 

LENDERS:  
NEVADA STATE BANK              
By:   
/s/ Jamie Gazza  
Name:
Jamie Gazza  
Title:
  Vice President

 
 

- 12 -

 

 

 
 
FIRST TENNESSEE BANK
 
NATIONAL ASSOCIATION
             
By:   
/s/ Sharon Shipley  
Name:
Sharon Shipley  
Title:
  Vice President

 
 

- 13 -

 

 

 
 
TRUSTMARK NATIONAL BANK
             
By:   
/s/ Craig E. Sosebee  
Name:
Craig E. Sosebee  
Title:
  First Vice President

 


 

- 14 -

 

 

 
 
BANK OF NEVADA
             
By:   
/s/ Doron Joseph  
Name:
Doron Joseph  
Title:
  SVP

 
 

- 15 -

 

 

 
EXHIBIT A-1
 
Notice of Term Loan (Hotel) Borrowing
 
[Date]
 
Capital One, National Association
as the Administrative Agent
201 St. Charles Avenue, 29th Floor
New Orleans, LA  70170
Attention: Lorie Ferguson
Tel. No. (504) 533-5718
Fax No. (504) 533-2060
Email: lorie.ferguson@capitalone.com
 
1.             Reference is made to that certain First Lien Credit Agreement,
dated as of June 29, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among: (1) FULL HOUSE
RESORTS, INC., a Delaware corporation (“Borrower”); (2) each of the financial
institutions from time to time listed in Schedule I to the Credit Agreement
(collectively, the “Lenders”); and (3) CAPITAL ONE, NATIONAL ASSOCIATION
(“Capital One”), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), as L/C Issuer and as Swing Line Lender. Unless
otherwise indicated, all terms defined in the Credit Agreement have the same
respective meanings when used herein.
 
2.             Pursuant to Section 2.01(h) of the Credit Agreement, the Borrower
hereby irrevocably requests a Term Loan (Hotel) Borrowing upon the following
terms:
 
(a)   The principal amount of the requested Borrowing is to be $ __________;
 
(b)   The requested Borrowing is to consist of [“Base Rate”] [“LIBOR”] Loans;
 
(c)            If the requested Borrowing is to consist of LIBOR Loans, the
initial Interest Period for such Loans will be _______ month[s]; and
 
(d)   The date of the requested Borrowing is to be _______________.
 
3.            The Borrower hereby certifies to the Administrative Agent and the
Lenders that, on the date listed in Section 2(h) above and after giving effect
to the requested Borrowing:
 
(a)   The representations and warranties of the Loan Parties set forth in
Article IV of the Credit Agreement and in the other Credit Documents are true
and correct in all material respects (except to the extent that such
representation and warranty is qualified by materiality, in which case such
representation and warranty must be true in all respects) as if made on such
date (except for representations and warranties expressly made as of a specified
date, which shall be true and correct in all material respects (except to the
extent that such representation and
 

 

Exhibit A-1

 

 

 
warranty is qualified by materiality, in which case such representation and
warranty must be true in all respects) as of such date);
 
(b)   No Default has occurred and is continuing or will result from the
requested Borrowing; and
 
(c)   No material adverse change in the business, operations, condition
(financial or otherwise), assets or liabilities (whether actual or contingent)
of the Borrower Parties taken as a whole (including the Purchased Assets as if
they were owned on December 31, 2011 and for the twelve months prior thereto),
having occurred since December 31, 2011.
 
4.           Please disburse the proceeds of the requested Borrowing to
Borrower’s Account No. ____________ with Capital One, National Association.
 
[Signature on following page]
 

 

Exhibit A-1, Page 2

 

 

 
IN WITNESS WHEREOF, the Borrower has executed this Notice of Loan Borrowing on
the date set forth above.
 

 
FULL HOUSE RESORTS, INC.,
    a Delaware corporation          
 
By: 
/s/ Andre M. Hilliou     Name:  
Andre M. Hilliou
    Title:
CEO
         

 

 


Exhibit A-1, Page 3

 

 

 
SCHEDULE I
 
The Lenders
 
Part A
 
Name of Lender
Revolving Loan
Commitment
Revolving
Proportionate
Share
Term Loan
Commitment
Term Loan
Proportionate
Share
 Term Loan (Hotel) 
Commitment
 Term Loan (Hotel) 
Proportionate
Share
 Total Proportionate 
Share (1)
 
Capital One,
National Association
$2,250,000
45.0%
$18,500,000
40.0%
$4,000,000
40.0%
40.408%
Nevada State Bank
 
$1,250,000
25.0%
$11,562,500
25.0%
$2,500,000
25.0%
25.000%
First Tennessee Bank
 
$  750,000
15.0%
$7,168,750
15.5%
$2,000,000
20.0%
16.194%
Trustmark National Bank
 
$  500,000
10.0%
$5,550,000
12.0%
$1,500,000
15.0%
12.327%
Bank of Nevada
 
 $250,000
  5.0%
$3,468,750
7.5%
    $         0.00
  0.0%
 6.071%
Total
$5,000,000
100.0%
$46,250,000
100.0%
$10,000,000
100.0%
100.000%

 
(1)           Assuming Term Loan current balance (08/26/13) and Revolving Loan
and Term Loan (hotel) fully funded; Total Proportionate Shares will change as
Term Loans are repaid and Revolving Loan Commitment reduced.
 


Schedule I